Citation Nr: 1536813	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-44 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an ulcer.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for irritable bowel syndrome (IBS).  

4.  Entitlement to service connection for kidney stones.  

5.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected gastroesophageal reflux disease (GERD).  

6.  Entitlement to an evaluation in excess of 10 percent for service-connected GERD.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to June 1982 and from August 1982 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, April 2012 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic record (Veterans Benefits Management System (VBMS)).  

The issues of entitlement to service connection for kidney stones and ulcers, as well as entitlement to an evaluation in excess of 10 percent for service-connected GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's tinnitus manifested as a result of noise exposure during active military service.  

2.  The Veteran does not suffer from IBS that manifested during, or as a result of, active military service.  

3.  The Veteran does not suffer from hemorrhoids that manifested during, or as a result of, active military service, or, that are secondary to service-connected GERD.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for IBS have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for establishing entitlement to service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in October 2009 and September 2010 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the respective RO decisions for these matters.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also notified the Veteran as to how VA determines the appropriate disability evaluation and effective date.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A letter sent to the Veteran in August 2011 provided him with this information and was sent prior to the adjudication of his claim.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in December 2009, June 2010, March 2012, April 2012, May 2012, June 2013, December 2014 and January 2015, and VA has obtained these records as well as the records of the Veteran's private medical treatment.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as tinnitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2014); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that the Veteran's tinnitus manifested as a result of his military service.  As such, service connection is warranted.  

The Veteran's service treatment records fail to reflect that he was diagnosed with tinnitus or that he suffered from symptomatology associated with tinnitus during his active military service.  The Veteran has since provided conflicting reports as to when his reported tinnitus began.  According to his original claim of August 2009, the Veteran indicated that his tinnitus began in 2001.  However, according to a private treatment note dated two months prior to the receipt of the Veteran's claim, he reported that his tinnitus actually began in 1979.  He made the same allegation upon treatment in November 2010.  

The Veteran was subsequently afforded a VA audiometric examination in December 2009.  The Veteran reported that he had been suffering from tinnitus since 1979. The examiner opined that it was less likely as not that the Veteran's tinnitus was caused by military service.  The rationale provided was that hearing was normal at the time of separation and that there was no current mention of tinnitus.  This appears to be contradicted by the examination report itself in that it was noted that the Veteran had a current complaint of tinnitus.  

A May 2012 VA examiner also opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The Veteran's MOS as teletype repairman and radio operator indicated a low probability of hazardous noise exposure.  Furthermore, the Veteran's separation audiogram revealed puretone threshold values within normal limits, bilaterally.  However, despite this opinion, the Veteran has testified to experiencing ringing in his ears since military service.  He has also provided lay statements from other individuals purporting to have served with the Veteran corroborating his reports of hazardous noise exposure.  

Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that service connection for tinnitus is warranted.  The December 2009 VA examiner appeared to base her opinion on an inaccurate factual premise - namely, that the Veteran did not currently experience tinnitus.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The May 2012 VA examiner also failed to consider the Veteran's reports of constant tinnitus since his military service.  Given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the presence of such a condition and as to the continuity of symptomatology since service.  The evidence of record also fails to demonstrate that the Veteran's statement is not credible.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


IBS

The Veteran also contends that he is entitled to service connection for IBS.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from chronic IBS that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect that he was diagnosed with a chronic condition associated with IBS during his active military service.  The Veteran reported a history of stomach trouble in his report of medical history associated with his June 1982 discharge examination.  However, the Veteran subsequently denied having stomach trouble during his August 1985 separation examination.  An evaluation of the abdomen and viscera was also deemed to be normal at this time.  

According to a June 1983 in-service treatment note, the Veteran was experiencing stomach cramping with diarrhea for the past 2 days.  He was diagnosed with rule out dehydration.  He was subsequently diagnosed with gastritis in August 1983 after complaining of a 1 year history of right upper quadrant pain.  He was further noted to have persistent diarrhea for the past 1 week upon treatment in January 1984.  However, the evidence suggests that this resolved prior to separation and that there was no chronic disability associated with IBS at the time of separation.  

Post-service treatment records offer contradictory opinions as to whether he currently suffers from IBS that manifested during, or as a result of, active military service, or, that is secondary to his service-connected GERD.  Private treatment records reflect numerous diagnoses of GERD, resulting in symptoms such as acid reflux and regurgitation.  However, these records fail to suggest that he presently suffers from IBS as a result of military service, or a service-connected disability.  

The Veteran was afforded a VA digestive examination in June 2010.  It was noted that the Veteran reported having an irritable bowel since service.  Upon examination, it was determined that the Veteran presently suffered from GERD and irritable bowel syndrome.  Upon examining the Veteran, the examiner concluded that it was less likely as not that the Veteran's current irritable bowel complaints had their onset while in service, as he was only seen for diarrhea on two occasions.  These seemed to be acute incidents and he had not been seen for diarrhea since.  

According to a private October 2010 treatment note authored by a physician at the Medical University of South Carolina, the Veteran had symptoms during service that were compatible with IBS.  It was noted that "[o]bviously, after discharge he has continued having similar complaints...."  Therefore, the physician opined that it was more likely than not that the same diagnoses the Veteran carries now were present at the time he sought medical care during service.  No other rationale was provided except to say that the Veteran now described similar symptoms to what he had while in service.  A separate physician also stated in October 2010 that it was more likely than not that the Veteran's irritable bowel difficulties were "service-connected," as he complained of various abdominal pains, cramps and diarrhea while in service.  

The Veteran was afforded an additional VA gastrointestinal examination in September 2011.  The examiner diagnosed the Veteran with GERD and a hiatal hernia.  It was noted that the Veteran's esophageal conditions began in 1980.  There was no mention of IBS or associated symptomatology associated with this examination.  A private September 2011 private treatment note, however, suggests that the Veteran's IBS was worse lately.  No statement or opinion regarding etiology was offered at this time.  

According to a private physician with the initials D.J.F., the Veteran had been suffering from GERD and irritable bowel symptoms his entire adult life since leaving the military.  He stated that he "would think [the Veteran's] irritable bowel problems and hemorrhoidal problems are directly related and [Dr. F] would think they are service connected."  

The Veteran attended another VA examination in March 2012.  The examiner confirmed that the Veteran suffered from IBS.  The Veteran reported that his bowel symptoms of chronic diarrhea began in the 1970s.  He had diarrhea 3 to 4 days per week on average, with bowel movements as often as 3 times per day.  The examiner was unable to offer an opinion regarding etiology at this time because the claims file was not made available for review.  The claims file was provided to the examiner in April 2012, and the examiner opined that it was less likely than not that the Veteran's IBS was incurred in or caused by military service.  The Veteran had several documented visits to the medical clinic while on active duty for complaints related to his stomach or intestines.  These occurred from 1982 to 1984.  The first complaint was in June 1982 and there was no subsequent complaint until a year leat in June 1983.  Two months later in August 1983 the Veteran complained of stomach cramps and heartburn/indigestion, with assessment indicating possible ulcer or gastritis.  The Veteran's separation examination did not reveal a chronic condition and the first post-service evidence of gastrointestinal complaints are from the mid-2000s - almost 20 years after separation from service with two acute episodes of diarrhea related to gastroenteritis.  There were numerous records of chronic GERD throughout the 2000s, but the Veteran was not diagnosed with IBS, and did not complain of chronic and persistent IBS-related symptoms, until his June 2010 VA examination.  

The examiner reviewed the positive private opinions of record, but noted that these opinions appeared to be based solely on the Veteran's historical testimony.  There was no mention that the physician reviewed the Veteran's service treatment records in order to come to this opinion, and again, no indication that the Veteran was ever treated by MUSC GI for the IBS symptoms he claimed to have and no documentation of these symptoms in the MUSC GI records.  An October 2010 letter also opined that the Veteran's irritable bowel difficulties more likely than not began during military service.  Again, however, there was no foundation for this opinion other than mere subjective speculation.  More importantly, this physician's own records for the Veteran did not include a diagnosis of IBS until September 2011.  No prior records contained this diagnosis, nor did they document persistent lower gastrointestinal symptoms related to IBS.  Finally, this same physician indicated in November 2009 that there was no indication of IBS.

Therefore, the VA examiner opined that it was less likely than not that the Veteran's current IBS was related to military service.  If the Veteran truly suffered from IBS with symptoms of chronic lower abdominal pain and diarrhea, dating back to military service and continuing ever after, one would expect some mention of this condition in either his PCP records, or more significantly, in his MUSC GI records, prior to his 2010 VA examination.  This was not the case, however, and records supporting this claim only appeared in October 2010, following the Veteran's request for supporting evidence from his treating physicians.  

The Veteran was afforded an additional VA examination for his IBS in June 2013.  The examiner concluded that the Veteran's IBS was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was the same as that provided by the April 2012 VA examiner. 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for IBS.  While there are records of intermittent gastrointestinal symptoms during military service, there was no diagnosis of a chronic condition and the Veteran denied any gastrointestinal symptomatology associated with IBS upon separation in 1985.  The record also contains no medical evidence of IBS or any associated symptomatology until the June 2010 VA examination report.  This is more than 20 years after the Veteran's separation from active duty.  Prior treatment records from the MUSC Health system fail to reflect a history of symptomatology since separation from military service.  According to a June 2001 record, the Veteran had a history of reflux disease with classic burning and a sour brash taste for the past 5 to 10 years.  No symptoms associated with IBS were noted at this time.  A March 2002 letter from a physician with the MUSC Digestive Disease Center also only described symptoms of reflux and a July 2009 record only noted a history of nearly daily episodes of pyrosis.  As such, the post-service medical evidence of record fails to demonstrate that the Veteran has suffered from chronic symptomatology of IBS since his separation from active duty.  Finally, the VA examiners of record have determined that it is less likely than not that the Veteran's current IBS manifested during, or as a result of, active military service, explaining that the Veteran's stomach was normal upon separation in 1985 and that the record contradicts his claim of chronic symptomatology since service, as he failed to identify any such symptomatology despite receiving treatment for a separate digestive condition for many years.  As such, the preponderance of the evidence of record demonstrates that service connection for IBS is not warranted.  

The Board has considered the positive statements provided by the Veteran's private physicians in reaching the above decision.  According to an October 2010 statement, the Veteran reported a history compatible with IBS, and as such, it was more likely than not that the same diagnosis he carried now was present during his military tour.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  This physician merely relayed the Veteran's reported lay history, but did not provide any actual evidence or rationale in support of the conclusion that the Veteran's current IBS in fact began more than 2 decades ago.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A March 2012 statement from Dr. D.J.F. also notes that the Veteran had IBS symptoms his entire adult life since leaving the military, and as such, Dr. F "would think" his IBS was directly related to service.  Again, the opinion was supported by no rationale other than the Veteran's reported lay history.  As such, the Board finds the VA examination reports of record, which are supported by a full discussion of the Veteran's medical history since service and his lay assertions, to be more probative than the unsupported private opinions of record.  

The Board also recognizes that the Veteran believes he is entitled to service connection for IBS.  In July 2010, he reported that he had to constantly stop on his job for restroom breaks.  During his June 2015 hearing, he testified that his IBS symptoms began around 1979 or 1980, causing him to constantly go to the bathroom and lose weight.  While the Veteran is certainly competent to testify to gastrointestinal symptomatology, his testimony of IBS symptomatology since military service is not credible.  The Veteran was only seen on a few occasions during service for acute symptoms that were related to issues such as dehydration.  The Veteran specifically denied any symptoms associated with the stomach upon separation in 1985, and an evaluation of the abdomen and viscera was deemed to be normal.  Finally, despite frequent treatment for a digestive condition, the Veteran did not report or identify any symptoms associated with IBS for many years after his separation from active duty.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for IBS must be denied.

Hemorrhoids

The Veteran also contends that he is entitled to service connection for hemorrhoids.  Service and personnel records fail to reflect that he suffered from hemorrhoids or associated symptomatology during his active military service.  The Veteran also denied having, or ever having had, piles or rectal disease in his report of medical history associated with his August 1985 separation examination.  An evaluation of the anus and rectum was also deemed to be normal at this time.  As such, there is no evidence of a chronic hemorrhoid disability during active military service.  

According to an October 2010 statement from a private physician with the initials D.J.F., it was more likely than not that the Veteran's hemorrhoid problems were service-connected.  No explanation was provided aside from noting symptoms of abdominal pain, cramps and diarrhea while in service.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
The same physician indicated in a March 2012 statement that the Veteran had been suffering from hemorrhoidal problems his entire adult life since leaving the military.  However, examination of the rectum was deemed to be normal at the time of separation from active duty.  

According to a March 2012 VA examination report, the Veteran was suffering from internal and external hemorrhoids.  The Veteran reported that this condition had existed for years and that he had intermittent pain, pruritis and swelling, exacerbated by IBS symptoms.  The Veteran reported that his flare-ups occurred "about weekly."  He denied bleeding.  Physical examination confirmed the presence of mild to moderate hemorrhoids.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service, but the examiner could not provide the requested medical opinion at this time because the claims file was not provided.  As such, this opinion is of little probative value.  

The Veteran was incorrectly scheduled for an additional VA examination in April 2012.  Nonetheless, he appeared for this examination and clarified that he had daily hemorrhoid symptoms as opposed to the intermittent symptoms and weekly flares noted on the previous examination.  No opinion regarding etiology was provided at this time.  

According to a December 2014 VA addendum opinion, it was less likely as not that the Veteran's hemorrhoids were caused by his service-connected GERD.  Also, the examiner noted that "the hemorrhoids are are (sic) aggravated by GERD."  The Board concludes that the double use of "are" was a clear typographical error as the examiner proceeded to state that "it was less likely than not that the Veteran's hemorrhoids were aggravated by his GERD."  The examiner explained that GERD was a normal physiologic process in the upper gastrointestinal tract.  Hemorrhoids, however, were enlargements of vessels in the rectum of the lower gastrointestinal tract.  "The development of symptomatic hemorrhoids has been associated with advancing age, diarrhea, pregnancy, pelvic tumors, prolonged sittings, straining, chronic constipation and patients on anticoagulation and antiplatelet therapy."  GERD and hemorrhoids, however, had not been shown to have any relationship.  

The preponderance of the above evidence demonstrates that the Veteran's claim of entitlement to service connection for hemorrhoids, to include as secondary to his service-connected GERD, is not warranted.  There is no evidence of this condition during active military service and the Veteran's 1985 separation examination report reflects that an evaluation of the rectum was normal.  There is also no medical evidence suggesting that this condition has existed since military service, and the first evidence of this condition is from decades after separation.  Finally, the December 2014 VA examiner concluded that it was less likely as not that the Veteran's hemorrhoids were either caused by or aggravated by his service-connected GERD.  The examiner explained that GERD was a process in the upper gastrointestinal tract and that hemorrhoids were enlargements of vessels in the rectum of the lower gastrointestinal tract.  The development of hemorrhoids had been associated with things such as age and diarrhea, but no relationship had been shown between hemorrhoids and GERD.  As such, the preponderance of the evidence of record demonstrates that service connection for hemorrhoids is not warranted.  

The Board has again considered the private positive etiological opinions of record.  A March 2012 statement from Dr. D.J.F. notes that the Veteran had had hemorrhoidal problems his entire adult life since leaving the military.  As previously noted, a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore, 8 Vet. App. at 409.  This physician merely relayed the Veteran's reported lay history, but did not provide any actual evidence or rationale in support of the conclusion that the Veteran's hemorrhoids had existed since service.  The examiner also failed to consider or discuss the in-service treatment notes that failed to reflect a diagnosis of hemorrhoids.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom, 12 Vet. App. at 187.  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black, 5 Vet. App. at 180.  As such, the Board finds the VA examination reports of record, which are supported by a full discussion of the Veteran's medical history since service and his lay assertions, to be more probative than the unsupported private opinions of record.  

Finally, the Board recognizes that the Veteran believes he is entitled to service connection for hemorrhoids.  The Veteran testified in June 2015 that his hemorrhoids began sometime in 1979 or 1980.  However, he admitted that he did not know whether he in fact had hemorrhoids in service, but noticed after a time he had difficulty cleaning his anal region.  While the Board has considered this testimony, it fails to demonstrate that the Veteran suffers from hemorrhoids that manifested during, or as a result of, active military service, or, that are secondary to service-connected GERD.  The record does not contain any evidence to demonstrate that the Veteran has the requisite training or expertise to relate certain symptomatology, such as difficulty cleaning, to hemorrhoids existing during military service.  Furthermore, he is not competent to offer a medical condition as complex as linking hemorrhoids to military service years prior to the diagnosis, or, opining that his hemorrhoids are in fact secondary to the condition of GERD.  As such, the Veteran's assertions fail to reflect that service connection for hemorrhoids is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hemorrhoids, to include as secondary to GERD, must be denied.


ORDER

The claim of entitlement to service connection for tinnitus is granted.  

The claim of entitlement to service connection for IBS is denied.  

The claim of entitlement to service connection for hemorrhoids is denied.  





REMAND

Kidney Stones

The Veteran contends that he is entitled to service connection for kidney stones.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record does not reflect that the Veteran has ever been afforded a VA examination regarding the etiology of his kidney stones.  The record clearly reflects a history of documented kidney stones.  According to a June 2001 private treatment note, the Veteran's past medical history was notable for kidney stones.  It was not noted when these were first diagnosed and no opinion as to etiology was provided.  In a November 2009 statement, the Veteran's private physician indicated that the Veteran had suffered from kidney stones in the past and that he last passed a kidney stone in 2008.  Again, it was not noted when the Veteran first developed a kidney stone and no opinion regarding etiology was provided.  

In June 2015, the Veteran testified that he suffered the same symptomatology during military service as he did when diagnosed with kidney stones.  In light of this testimony, the Board finds that the Veteran should be scheduled for a VA examination regarding the etiology of his kidney stones.  Specifically, the examiner is asked to opine as to whether the Veteran suffers from a current chronic disability related to kidney stones and whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  In formulating an opinion, the examiner should address the Veteran's testimony of similar symptomatology during service and when passing a kidney stone.  



Ulcers

The Veteran also contends that he is entitled to service connection for ulcers.  The record reflects that this claim was denied in a January 2015 rating decision.  A timely notice of disagreement was received from the Veteran in June 2015.  However, the record does not reflect that the Veteran has yet to be issued a statement of the case pertaining to this issue.  

In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or a notice of disagreement is withdrawn by an appellant or his representative, the RO must prepare a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Increased Evaluation for GERD

Finally, the Veteran contends that he is entitled to an evaluation in excess of 10 percent for his service-connected GERD.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination to determine the current level of severity of his GERD in June 2013.  According to the examination report, the Veteran did not experience symptoms such as weight loss related to this condition.  However, during his June 2015 hearing, the Veteran specifically testified to suffering from weight loss as a result of this condition. The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran and his representative a statement of the case on the issue of entitlement to service connection for ulcers.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

2.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding his claimed kidney stone condition.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with the Veteran's scheduled examination and the examination report should indicate that these items were in fact reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

(a) Has the Veteran suffered from a disability associated with kidney stones at any time during the pendency of his claim (received in August 2009)?

(b) If so, is it at least as likely as not that this disability manifested during, or as a result of, active military service?

(c) In the alternative, is it at least as likely as not that a kidney stone condition was either caused by or aggravated by the Veteran's service-connected GERD (as alleged by him in a statement dated April 6, 2010)?

In formulating an opinion, the examiner must consider and discuss the Veteran's assertions that he experienced the same symptomatology during service as he did when passing a kidney stone subsequent to his separation from active duty.  A complete rationale must also be provided for any opinion offered.  

3.  Finally, the Veteran should be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected GERD.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with the Veteran's scheduled examination and the examination report should indicate that these items were in fact reviewed.  The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's GERD.  

Specifically, the examiner is to indicate (a) whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, or; (2) whether he has symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or (3) whether he has other symptom combinations productive of severe impairment of health.  

In formulating an opinion, the examiner must consider and discuss the Veteran's assertions that he experienced the same symptomatology during service as he did when passing a kidney stone subsequent to his separation from active duty.  A complete rationale must also be provided for any opinion offered.  

4.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


